Citation Nr: 0517171	
Decision Date: 06/23/05    Archive Date: 07/07/05

DOCKET NO.  01-02 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased (compensable) rating for scar 
residuals of a right shoulder laceration.

2.  Entitlement to service connection for residuals of a 
right knee injury.

3.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from October 1961 to May 1964.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  In that decision, the RO denied the veteran's claim 
for an increased (compensable) rating for his right shoulder 
scar and denied petitions to reopen his previously denied 
claims for service connection for right knee injury residuals 
and bilateral hearing loss.

The veteran testified at a June 2003 travel Board hearing 
before the undersigned Veterans Law Judge (VLJ) of the Board.  
Then, in December 2003, the Board granted both petitions to 
reopen and remanded those claims, along with the increased 
rating claim, to the RO for additional development.  That 
development included compliance with the Veterans Claims 
Assistance Act of 2000 (VCAA), obtaining additional private 
treatment records as well as personnel records from the 
National Personnel Records Center (NPRC) and Social Security 
Administration (SSA), and affording the veteran VA 
examinations relating to his right shoulder and claimed right 
knee and hearing disorders.  The additional development has 
taken place, and the Board will therefore decide all three 
claims.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  The competent probative evidence of record reflects that 
the veteran's right shoulder scar residuals, consisting of 
two three-centimeter longitudinal scars, do not cause 
limitation of motion, are not poorly nourished with 
ulceration, tender or painful on objective demonstration, or 
deep.

2.  The competent, probative evidence of record reflects that 
the veteran does not have a right knee disorder.

3.  The March 2005 VA examiner's conclusion that the 
veteran's current hearing loss is related to in-service 
service noise exposure is consistent with the evidence of 
record except for the August 1964 VA examiner's ambiguous, 
unexplained conclusion that the veteran had normal hearing; 
the credible, competent probative evidence of record is 
therefore at least evenly balanced as to the whether the 
veteran's bilateral hearing loss is related to service.


CONCLUSIONS OF LAW

1.  The criteria have not been met for an increased 
(compensable) evaluation for the veteran's scar residuals of 
a right shoulder laceration.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107(b) (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Codes 7803, 7804, 7805 (1999); 38 C.F.R. §§ 3.102, 3.159, 
4.1, 4.3, 4.7, 4.31, 4.118, Diagnostic Codes 7801-7805 (2001-
2004).

2.  The veteran does not have a right knee disorder that was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2004); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

3.  With resolution of all reasonable doubt in the veteran's 
favor, his hearing loss was incurred in service.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000), as 
codified at 38 U.S.C.A. § 5100 et seq. (West 2002), became 
effective on November 9, 2000.  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  There have also been final regulations 
promulgated to implement the new law.

As the Board will grant service connection for bilateral 
hearing loss in this decision, the veteran does not require 
further notification or assistance to substantiate this 
claim, so further discussion of whether the provisions of the 
VCAA have been or still need to be satisfied regarding this 
claim is therefore unnecessary.  However, such discussion is 
necessary regarding the remaining claims, as they will be 
denied.

In Pelegrini v. Principi, 18 Vet. App. 112, 115, 119 (2004) 
(Pelegrini), the United States Court of Appeals for Veterans 
Claims (Court) revisited the notice requirements imposed upon 
VA by the VCAA.  The Court addressed both the timing and 
content of these notice requirements.  Id. at 119-121.  In 
VAOPGCPREC 7-2004 (July 16, 2004), VA's Office of General 
Counsel (GC) undertook to explain the holding of Pelegrini.  
The Board is bound by the  precedent opinions of VA's General 
Counsel as the chief legal officer of the Department.  
See 38 U.S.C.A. § 7104(c) (West 2002).

The Pelegrini Court held that a VCAA notice must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini, 18 Vet. App. at 115, 120.  See also 
Mayfield v. Nicholson, No. 02-1077, slip op. at 7 (Vet. App. 
April 14, 2005).  VA met this requirement here.  After the 
Board's December 2003 remand, the AMC sent the veteran a May 
2004 letter explaining VA's duties to notify and assist him 
with his claims, and the veteran's rights and 
responsibilities in this regard.  VA did not take any 
adjudicative action until the AMC's March 2005 SSOC.  Thus, 
in compliance with Pelegrini, VA provided VCAA notification 
to the veteran prior to its initial adjudicative action on 
his claim, with "initial" referring to VA's first 
adjudicative action after the Board's December 2003 remand.

The Court in Pelegrini  also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini, 18 Vet. App. at 120-121.  See also Mayfield, slip 
op. at 7.  This new "fourth element" of the notice 
requirement comes from the language of 
38 C.F.R. § 3.159(b)(1) (2004).  Mayfield, slip op. at 7, 28; 
Pelegrini, 18 Vet. App. at 121.  According to GC, Pelegrini 
did not require that VCAA notification contain any specific 
"magic words," and allowed for the VCAA notification 
requirements to be satisfied by a document such as a SOC or 
SSOC, as long as the document meets the four content 
requirements listed above.  VAOPGCPREC 7-2004, at 3.  See 
also Mayfield, slip op. at 28-29 ("Although the Secretary 
could most efficiently and fully comply with §3.159(b)(1) by 
using the exact language of the regulation in any notice 
provided to a claimant, there is no requirement that the 
precise words of the regulation be included for notice to be 
complying").

These requirements were met in this case.  The AMC's May 2004 
letter told the veteran it was still working on his claims 
and still needed additional information from him.  The AMC 
then wrote, in italicized text, "Please provide us with any 
evidence or information you may have pertaining to your 
claim, " and listed the types of evidence that the veteran 
could submit.  In an attachment entitled, "What the Evidence 
Must Show," the AMC explained that in order to establish 
entitlement to an increased evaluation for his service-
connected disability, the veteran needed to show that the 
disability had gotten worse.  In an attachment entitled, 
"What is the Status of your Claim and How You Can Help," 
the AMC described the respective responsibilities of VA and 
the veteran in obtaining such evidence.  The AMC did not 
indicate what the evidence needed to show in order to entitle 
the veteran to service connection, but the RO had provided 
this information on page 2 of its April 2001 letter to the 
veteran.  Thus, taken together, these letters substantially 
complied with all of the elements of the notice requirement 
as to both the claim for a compensable rating for the right 
shoulder scar and the claim for service connection for right 
knee injury residuals.  See Mayfield, slip op. at 30-31.  In 
addition, the RO included in its February 2002 SOC the text 
of VCAA implementing regulation 38 C.F.R. § 3.159 (2004).  
Cf. Valiao v. Principi, 17 Vet. App. 229, 232 (2003) (noting 
Board's failure to discuss whether RO's decision and SOC 
satisfied VCAA requirements in the absence of letter 
explaining VCAA).

To the extent there was any failure to comply with the first 
element of the notice requirement by not including it in the 
May 2004 VCAA letter, this failure was not prejudicial 
because the appellant has not indicated with any degree of 
specificity how any lack of notice or evidence affected the 
essential fairness of the adjudication.  Mayfield, slip op. 
at 15.  This is particularly true in light of the fact that 
VA, in complying with the duty to assist, obtained the 
veteran's service medical records (SMRs), service personnel 
records, SSA records, and all identified treatment records.  
Moreover, as directed by the Board, the AMC afforded the 
veteran VA examinations as to his right shoulder and right 
knee.  In addition, there is no indication that any other 
records exist that should be requested, or that any pertinent 
evidence was not received.

Therefore, under these circumstances, no further development 
is required to comply with the VCAA or the implementing 
regulations, and the Board will proceed to adjudicate the 
veteran's claims.


Entitlement to an Increased (Compensable) Rating for
Scar Residuals of a Right Shoulder Laceration

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2004).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2004).  
Also, when making determinations as to the appropriate rating 
to be assigned, VA must take into account the veteran's 
entire medical history and circumstances.  See 38 C.F.R. 
§ 4.1 (2004); Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).

In the present case, the veteran was granted service 
connection for scar residuals of a right shoulder laceration 
in September 1964, and he did not appeal this evaluation.  
Thus, since entitlement to compensation already has been 
established and an increase in the disability rating for the 
right shoulder scar is at issue, the present level of 
disability is of primary importance.  See Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  

During the pendency of the veteran's appeal, the criteria for 
evaluating disabilities of the skin, including scars, were 
changed effective August 30, 2002.  See 67 Fed. Reg. 49,590 - 
49,599 (2002), codified at 38 C.F.R. § 4.118 (2004).  
Generally, when amended regulations expressly state an 
effective date and, as in this case, do not include any 
provision for retroactive applicability, application of the 
revised regulations prior to the stated effective date is 
precluded, and the prior version may be applied, if more 
favorable, to periods preceding and following the change.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOGCPREC 3-2000 (Apr. 
10, 2000).

Under the rating criteria for scars in effect prior to August 
30, 2002, a 10 percent evaluation is the maximum evaluation 
assignable under Diagnostic Codes (DCs) 7803 and 7804, 
respectively, for superficial, poorly nourished scars with 
repeated ulceration, or for superficial scars which are 
tender and painful on objective demonstration.  38 C.F.R. 
§ 4.118, DCs 7803, 7804 (1999).  Scars may be evaluated on 
the basis of any related limitation of function of a bodily 
part that they affect.  38 C.F.R. 4.118, DC 7805 (1999).

Under the amended regulations, scars, other than head, face, 
or neck, that are deep or that cause limited motion, warrant 
a 10 percent evaluation where the area or areas exceeds 6 
square inches (39 sq. cm.), and higher evaluations for scars 
that affect a greater area.  38 C.F.R. § 4.118, DC 7801 
(2004).  Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, are separately rated and combined in 
accordance with 38 C.F.R. § 4.25.  Id. at Note 1.  A deep 
scar is one associated with underlying soft tissue damage.  
Id. at Note 2.

Scars, other than head, face, or neck, that are superficial 
and that do not cause limited motion, warrant a 10 percent 
evaluation where the area or areas affected are 144 square 
inches (929 sq. cm.) or greater.  38 C.F.R. § 4.118, DC 7802 
(2004).  A superficial scar is one not associated with 
underlying soft tissue damage.  Id. at Note 2.  Under the 
amended DC 7803, superficial, unstable, scars warrant a 10 
percent evaluation.  An unstable scar is one where, for any 
reason, there is frequent loss of covering of skin over the 
scar.  38 C.F.R. § 4.118, DC 7803, Note 1 (2004).  Under DC 
7804, scars that are superficial and painful on examination 
may be assigned a 10 percent evaluation.  Other scars may be 
rated on limitation of function of the affected part.  
38 C.F.R. § 4.118, DC 7805 (2004).

The SMRs reflect that the veteran right shoulder was struck 
by a spring from a hatch door.  There were three lacerations 
in the right deltoid area, no involvement of vital 
structures, and eccymosis around the shoulder.  There was no 
crepitus or false motion or bone pain on motion.  X-rays of 
the right shoulder were ordered, but there are no such X-rays 
in the SMRs or claims file.  There is no evidence that the 
veteran underwent a separation examination, he testified at 
the June 2003 travel Board hearing that he did not recall 
receiving one (Hearing transcript, p. 13), and VA was unable 
to locate such a document.  The veteran was examined shortly 
before discharge, in May 1964, for tension headaches that 
were ultimately diagnosed as resulting from a personality 
disorder, for which the veteran was honorably discharged from 
service as unsuitable.  When examined at this time, the 
veteran's extremities were negative for problems.  At the 
August 1964 VA examination, X-rays of the veteran's shoulder 
were negative, the veteran noted occasional pain but 
indicated the shoulder was then asymptomatic, and the 
examiner noted a small scar on the anterior of the right 
shoulder approximately one inch long, well healed, not 
tender, and not attached to the underlying structures.  The 
shoulder had full range of motion and slight crepitus.

January and March 1995 treatment records of Dr. "R.S." 
reflect that the veteran complained of continuing shoulder 
and knee discomfort.  A January 1999 pre-authorization drug 
exception form and attached note from Dr. "R.S." authorizes 
a pharmacist to issue the veteran a prescription drug in 
place of anti-inflammatory, which he was taking for his 
shoulder and knee discomfort.  The form includes a diagnosis 
of arthritis, but does not specify what part of the veteran's 
body was determined to be arthritic.

In May, June, and October 2000, the veteran complained of 
right shoulder pain.  Painful range of motion and tenderness 
were noted and the assessment was chronic right shoulder 
pain.  The June 2000 treatment note referred to his in-
service shoulder injury.  The veteran was referred to an 
orthopedist, after which he was diagnosed with right shoulder 
impingement syndrome and arthritis and underwent an anterior 
acromionectomy and resection of distal clavicle and 
coracoacromial ligament.

SSA records reflect that the veteran was found disabled as of 
October 2002 with a primary diagnosis of spinal stenosis and 
a secondary diagnosis of osteoarthritis of the lumbar spine.  
No shoulder problems were noted.

At the March 2005 VA examination, the veteran complained of 
right shoulder popping, clicking, and loss of range of motion 
with overhead reaching or material handling.  The examiner 
reviewed the claims file, including the SMRs.  On 
examination, there were two longitudinal three-centimeter 
scars consistent with the in-service laceration and a larger 
scar from the recent surgery.  All of the scars were well 
healed and non-adherent to the underlying structures.  There 
was no evidence of ulcer to breakdown keloid formation or 
altered pigmentation.  As to the shoulder joint, the 
impression was of early osteoarthritis of the right shoulder.  
However, the examiner wrote that the "lacerations were 
superficial.  The underlying impingement syndrome of his 
right shoulder with associated osteoarthritis to correlate 
that with his lacerations while in the service would be pure 
speculation upon this examiner's behalf."

Based on the above, the veteran is not entitled to a 
compensable rating under any potentially applicable 
diagnostic code.  Although the private treatment records 
noted the veteran's in-service shoulder injury, none of them 
attributed his shoulder arthritis and associated problems, 
including limitation of range of motion, to his in-service 
shoulder injury or its residual scars.  Moreover, the March 
2005 VA examiner, after reviewing the claims file including 
the SMRs, declined to find the right shoulder arthritis and 
associated limitations to be the result of his in-service 
right shoulder laceration or residual scars.  The Board thus 
finds that the veteran's scars cannot be rated under the old 
or amended version of DC 7805, which allow for ratings based 
on limitation of motion of the body parts affected by scars.  
In addition, the scars were not poorly nourished with 
ulceration, or tender and painful on objective demonstration, 
and thus do not warrant a 10 percent evaluation under the old 
DCs 7803 and 7804.  Moreover, the scars were not deep and in 
any event covered far less than the 39 square centimeters 
that would warrant a 10 percent evaluation under the amended 
DC 7801.  Similarly, the scars covered much less than the 929 
square centimeters that allowed for a 10 percent rating under 
the amended DC 7802.  Nor were the scars unstable or painful, 
and a compensable evaluation was thus not warranted under the 
amended DCs 7803 or 7804.

In sum, the preponderance of the competent medical evidence 
reflects that the veteran's right shoulder scars do not cause 
limitation of motion, and do not otherwise warrant a 
compensable rating under any potentially applicable 
diagnostic code.  The benefit-of-the-doubt doctrine is 
therefore not for application.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 4.3 (2004); Alemany v. 
Brown, 9 Vet. App. 518, 519-20 (1996).  In these 
circumstances, where the rating schedule does not provide a 0 
percent (i.e. noncompensable) evaluation for the applicable 
diagnostic codes, a noncompensable evaluation must be 
assigned.  38 C.F.R. § 4.31 (2004).  The veteran's claim for 
a compensable rating for his right shoulder scar residuals 
must therefore be denied.


Entitlement to Service Connection for Residuals of a Right 
Knee Injury

Service connection may be granted for disability resulting 
from a disease contracted or an injury sustained while on 
active duty in the military.  See 38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303(a) (2004).  With chronic 
disease shown as such in service so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service-connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2004).

When chronicity of disease or injury in service is not 
adequately supported, or may be legitimately questioned, a 
showing of continuity of symptomatology after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2004).  
Service connection also is permissible for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, indicates the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2004).

Generally, to show the requisite connection between a current 
disability and service, the record must include:  (1) medical 
evidence confirming the veteran currently has the disability 
alleged, (2) medical evidence, or in certain circumstances 
lay testimony, of a relevant in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus/causal link between the current disability and the 
in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).

Evidence of current disability is one of the fundamental 
requirements for a grant of service connection.  See, e.g., 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of present disability 
there can be no valid claim."); see also Degmetich v. Brown, 
104 F.3d 1328, 1333 (Fed. Cir. 1997) (upholding 
interpretation of 38 U.S.C.A. § 1131 as requiring 
the existence of a present disability for VA compensation 
purposes); Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).

In the present case, the SMRs reflect that, at the time of 
the above-discussed injury from the spring hatch door, the 
veteran complained of pain in his right knee.  On 
examination, he had an ecchymosis above the right patella 
with no crepitus or false motion or bone pain on motion.  X-
rays were ordered for the lateral right distal femur, but 
there is no indication that these X-rays were taken.  As 
noted, there is no evidence that the veteran underwent a 
separation examination, he testified at the June 2003 travel 
Board hearing that he did not recall receiving one (Hearing 
transcript, p. 13), and VA was unable to locate such a 
document.  The veteran was examined shortly before discharge, 
in May 1964, for tension headaches that were ultimately 
diagnosed as resulting from a personality disorder, for which 
the veteran was honorably discharged from service as 
unsuitable.  When examined at this time, the veteran's 
extremities were negative for problems.

At an August 1964 VA examination, the veteran indicated that 
he had no trouble with his right knee at his job in a stock 
room and packing house or otherwise.  There was no swelling 
or crepitus and full range of motion.  X-rays of the right 
knee were negative.

January 1995 treatment records of Dr. "R.S." indicate that 
the veteran complained of continuing knee discomfort.  A 
January 1999 pre-authorization drug exception form and 
attached note from Dr. "R.S." authorizes a pharmacist to 
issue the veteran a prescription drug in place of anti-
inflammatory, which he was taking for his shoulder and knee 
discomfort.  The form includes a diagnosis of arthritis, but 
does not specify what part of the veteran's body was 
determined to be arthritic.  In May 2000, the veteran 
complained of discomfort at times of the right knee.

SSA records reflect that the veteran was found disabled as of 
October 2002 with a primary diagnosis of spinal stenosis and 
a secondary diagnosis of osteoarthritis of the lumbar spine.  
Right knee problems were not noted.

At the June 2003 Travel Board hearing, the veteran described 
an in-service injury to his right knee and shoulder when hit 
by a ship's hatch door spring (Hearing transcript, p. 12).  
The veteran testified that about three years after service he 
saw a piece of bone coming out of his leg, on the opposite 
side of the injury, and picked it out (p. 17).  The veteran 
also stated that he had limitations of motion of his knee, 
and difficulty in walking and standing (p. 4).  He also noted 
that he wore an elastic knee brace for many years (P. 4).  He 
also testified that he used a cane in the past and that "I'm 
taking anti-inflammatories now and it's got the knee under 
control (p. 5)."  The veteran also indicated that he had 
been diagnosed with arthritis in his knee and shoulder, and 
that shoulder and knee problems were longstanding (p. 13-14, 
17).

June 2003 lay statements from the veteran's sons and wife 
indicate that he has had longstanding chronic knee and 
shoulder pain and had to wear a knee brace.

At the March 2005 VA orthopedic examination, the examiner 
noted that the SMRs were silent for any right knee condition.  
The veteran indicated that his right knee was asymptomatic at 
the time of the examination.  On examination, there was no 
interarticular effusion, extension was to 0 and forward 
flexion to 135 degrees.  The cruciate and collateral 
ligaments were intact and the Lachman's anterior drawer, and 
McMurray's tests were all negative.  There was no gross pain 
to palpation of the medial and lateral joint space line.  
There was normal patellofemoral tracking with terminal 
extension, and neurovascular status to the right knee is 
intact.  X-rays showed normal mineralization, good 
preservation of the medial and lateral joint line space and 
the patellofemoral joint.  There was no acute fracture or 
dislocations.  The X-ray impression was, "Negative right 
knee X-ray," and the clinical impression was normal right 
knee examination.  The examiner wrote: "At the present time, 
it is felt this patient has a normal right knee 
examination."

Based on the above, service connection for residuals of a 
right knee injury must be denied, because there is no 
evidence of a current right knee disability.  Although there 
is a diagnosis of arthritis on the drug exception form, it 
was not specific to a particular limb, so cannot be taken as 
evidence of arthritis of the veteran's right knee.  This is 
particularly true since the thorough recent VA examination, 
including X-rays, found that the veteran had a normal right 
knee in all respects, in contrast to his right shoulder, in 
which arthritis has been confirmed.  The only evidence 
regarding the existence of a knee disorder are the statements 
of the veteran and his sons and wife that he has experienced 
knee pain and worn a knee brace.  However, although the 
veteran and his family members are competent to testify to 
the pain he experienced or they observed, see Falzone v. 
Brown, 8 Vet. App. 398, 403 (1995), he is not competent to 
testify that such pain is evidence of an underlying 
disability, as the latter is a question of etiology requiring 
medical expertise.  Cromley v. Brown, 7 Vet. App. 376, 379 
(1995).  In addition, "pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted."  Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999), dismissed in part, vacated in part 
on other grounds sub nom. Sanchez-Benitez v. Principi, 259 
F.3d 1356, 1362 (Fed. Cir. 2001).  And, there is no clinical 
evidence supporting the veteran's assertion that he was 
diagnosed with right knee arthritis.  Moreover, even the 
veteran indicated that he does not currently have a right 
knee disability by stating in his hearing testimony that 
inflammatories had his knee pain "under control" and 
telling the March 2005 VA examiner that the knee was 
"asymptomatic" at that time.  See Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).(based on the definition found in 
38 C.F.R. § 4.1, the term disability "should be construed to 
refer to impairment of earning capacity due to disease, 
injury, or defect, rather than to the disease, injury, or 
defect itself").

In sum, as all of the competent, probative medical evidence 
of record reflects that the veteran does not have a right 
knee disorder, the benefit-of-the-doubt doctrine does not 
apply, and his claim for service connection for residuals of 
a right knee injury must be denied.  See 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2004); Alemany v. 
Brown, 9 Vet. App. 518, 519-20 (1996); Brammer v. Derwinski, 
3 Vet. App. at 225.


Entitlement to Service Connection for Bilateral Hearing Loss

As noted, there is no record of a separation examination.  
The only record of a hearing examination at the time of the 
veteran's service was the 15/15 score he received on the 
whispered voice test at his October 1961 entrance 
examination.  There were no hearing tests performed on the 
May 1964 examination shortly before discharge.  At the August 
1964 VA examination, "Normal hearing" and "No discharge 
from canals" were written under the category of 33A 
(Describe canals, drums, perforations, discharge), but in Box 
33B, specifically for hearing loss, neither "Yes" or "No" 
were checked to indicate hearing loss.

The veteran first applied for service connection for 
bilateral hearing loss in October 1986 and this claim was 
denied later that month, on the ground that hearing loss was 
not shown in the SMRs.  The veteran's service personnel 
records show that he was stationed aboard the U.S.S. 
Randolph, an aircraft carrier, for most of his Naval service.  
There is no Military Occupation Specialty (MOS) listed on his 
DD Form 214.

An April 1995 private audiology examination showed hearing 
loss of 40 decibels or greater in both ears at 2000, 3000, 
and 4000 Hertz, readings that warrant a finding that the 
veteran has a bilateral hearing disorder.  See 38 C.F.R. 
§ 3.385 (2004).

At the June 2003 Travel Board hearing, the veteran testified 
that, while assigned aboard ship, he worked one deck below 
the steam turbines, which emitted a constant high pitch 
noise, and that he was not issued any type of ear protection 
(Hearing transcript, pp. 6-8).  He also stated that he 
experienced hearing loss and ringing in his ears when 
discharged from service (p. 9,13).  At the March 2005 VA 
examination, the veteran again noted his noise exposure 
aboard ship, as well as post-service jobs where he was 
exposed to loud noises but noted that, unlike in the 
military, he had worn ear protection at the post-service 
jobs.  The examiner noted that his review of the claims file 
did not reveal any separation examination or audiogram.  On 
examination, the readings confirmed the veteran's bilateral 
hearing disorder under VA law.  See 38 C.F.R. § 3.385 (2004).  
The examiner noted the veteran's claims of constant bilateral 
tinnitus since discharge from service, "which would be 
considered consistent with the degree and configuration of 
hearing loss in both ears."  The examiner also wrote: 
"Although there is not a discharge physical with frequency-
specific audiogram to compare to[,] it is of significance 
that the patient originally filed for a disability for 
hearing loss almost 20 years ago.  Therefore, based on these 
facts it is felt that the patient's hearing loss and tinnitus 
are as likely as not related at least in part to his military 
service."

The RO found that this opinion was without evidentiary value 
because it contained merely general conclusions based on a 
history furnished by the veteran and not clinical evidence.  
See March 2005 SSOC, at 3.  The Board finds, however, that 
the examiner's opinion constituted an attempt to analyze the 
available clinical and other evidence, given the existence of 
a current bilateral hearing loss and the absence of a 
separation examination or in-service hearing tests other than 
on the enlistment examination.  The Board also finds that the 
statement regarding "normal hearing" on the August 1964 VA 
examination, which was conducted in connection with the 
veteran's claimed right knee and shoulder injury residuals, 
is ambiguous, as it did not explain how the examiner arrived 
at that conclusion, and the place on the examination report 
that specifically applied to hearing loss and contained 
"Yes" and "No" boxes to indicate whether there was hearing 
loss was not marked.  

The evidence cited by the March 2005 VA examiner included the 
veteran's claims of hearing problems since service, his 
application for service connection for a hearing disorder 20 
years previously, and the type of in-service noise exposure 
claimed by the veteran.  The examiner found the veteran's 
statements regarding his hearing loss to be credible and 
consistent with the evidence of record, and more likely than 
not related to his current hearing loss.  As this conclusion 
is consistent with most of the evidence of record, including 
the veteran's lengthy service aboard an aircraft carrier, the 
Board finds that the March 2005 VA examiner's opinion is 
entitled to at least some weight.  As the only evidence in 
the claims file that is not consistent with the conclusions 
of the VA examiner or the testimony of the veteran is the 
ambiguous, unexplained "normal hearing" conclusion in the 
August 1964 VA examination report, there is at least as much 
credible, competent, probative evidence supporting the claim 
as there is against it.  As the evidence only need be about 
evenly balanced, for and against, for the veteran to prevail, 
service connection for bilateral hearing loss must be 
granted.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2004); Alemany v. Brown, 9 Vet. App. 518, 519-20 
(1996).

As to the veteran's tinnitus, he has not specifically claimed 
service connection for this disorder, but, as he has 
testified that he experiences ringing in his ears and the 
March 2005 VA examiner appears to confirm the existence of 
this disorder, this matter is referred to the RO for 
appropriate consideration.  



ORDER

The claim for an increased (compensable) rating for scar 
residuals of a right shoulder laceration is denied.

The claim for service connection for residuals of a right 
knee injury is denied.

The claim for service connection for bilateral hearing loss 
is granted.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


